 1   KILPATRICK TOWNSEND & STOCKTON LLP
     SUSAN W. PANGBORN (State Bar No. 282533)
 2   spangborn@kilpatricktownsend.com
     KENDRA C. CHAPMAN (State Bar No. 294030)
 3   kchapman@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, California 94111
     Telephone: (415) 576-0200
 5   Facsimile: (415) 576-0300

 6   TERESA L. BOUCHARD (pro hac vice)
     Suite 2800, 1100 Peachtree Street NE
 7   Atlanta, Georgia 30309-4528
     Telephone: (404) 815-6032
 8   Facsimile: (404) 541-3112

 9   Attorneys for Defendant
     AT&T SERVICES, INC.
10

11                                  UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                     SACRAMENTO DIVISION

14   GLENNA STRONG,                                      Case No. 2:18-cv-02489-KJM-DB

15                     Plaintiff,                        ORDER GRANTING JOINT MOTION
                                                         FOR EXTENSION OF TIME TO
16          v.                                           RESPOND TO COMPLAINT

17   AT&T SERVICES, INC.,                                The Honorable Kimberly J. Mueller
                                                         Courtroom 3, 15th floor
18                     Defendant.
                                                         Complaint filed September 13, 2018
19

20          IT IS HEREBY ORDERED that for good cause shown, Defendant AT&T Services, Inc.,

21   has up to and including December 1, 2018, to respond to Plaintiff’s Complaint. Plaintiff shall file

22   her amended complaint, if any, by November 7, 2018.

23          IT IS SO ORDERED.

24   DATED: November 1, 2018.

25
                                                    UNITED STATES DISTRICT JUDGE
26

27

28

     ORDER GRANTING JOINT MOTION FOR EXTENSION
     OF TIME TO RESPOND TO COMPLAINT – Case No. 2:18-cv-02489-KJM-DB
